DETAILED ACTION
Applicant’s reply, filed 10 June 2022 in response to the non-final Office action mailed 16 March 2022, has been fully considered. As per Applicant’s filed claim amendments claims 1-12 are pending, wherein: claim 1 has been amended, claims 2-3 are as originally filed, claims 4-6 are as previously presented, and claims 7-12 are new.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 March 2022 was filed after the mailing date of the non-final Office action on 16 March 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  “by mass of less” should instead be --by mass or less--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hegi (US PGPub 2015/0353827) in view of Hamaguchi et al. (US PGPub 2015/0038631).
Regarding claims 1 and 7, Hegi teaches liquid crystal polyester resin compositions comprising per 100 parts by mass of a liquid crystal polyester resin, 50 to 250 parts by mass of a platy inorganic filler, 0 to 150 parts by mass of a fibrous inorganic filler, and may further comprise additives and other resins (abstract; [0036]-[0039]). Hegi teaches the liquid crystal polyester resin comprises repeating units of: (1) a an aromatic hydroxy carboxylic acid wherein Ar1 is a p-phenylene group, preferably p-hydroxybenzoic acid ([0017]; [0022]); (2) an aromatic dicarboxylic acid wherein Ar2 is a p-phenylene group, preferably terephthalic acid, or a m-phenylene group, preferably isophthalic acid ([0017]; [0023]); and (3) an aromatic diol group wherein Ar3 is a 4,4’biphenylene group, preferably 4,4’-dihydroxybiphenyl ([0017]; [0024]); and wherein (1) is from 30 to 80 mol%, (2) is from 10 to 35 mol%, and (3) is from 15 to 30 mol% ([0025]-[0026]). Hegi exemplifies 7.2 mol p-hydroxybenzoic acid, 1.8 mol terephthalic acid, 0.6 mol isophthalic acid, and 2.4 mol 4,4’-dihydroxybiphenyl ([0049]) (instant consisting of; instant repeating units; instant molar ratios).
Hegi teaches the platy inorganic filler is preferably selected from mica or talc, and may be two or more kinds ([0036]) and as such Hegi teaches and renders obvious the combination of mica and talc in a total amount of 50 to 250 parts per 100 parts liquid crystal polymer (instant talc+mica = 5-100 parts per 100 parts liquid crystal polymer). As noted above Hegi further teaches the platy inorganic filler in combination with fibrous inorganic fillers, preferably glass fibers ([0037]).
Hegi does not teach the ratio of talc to mica in a range of 9/1 to 1/9 (claim 1) or from 1 part by mass or greater and 20 parts by mass or less of the mica (claim 7). However, Hamaguchi teaches similar liquid crystalline polyester resin compositions comprising 100 parts by weight liquid crystalline polyester and further comprising the combination of 10 to 100 parts by weight of mica having a volume-average particle size from 10 to 50 µm ([0057]), 5 to 70 parts by weight of talc having a volume-average particle size of not greater than 10 µm ([0075]), and further 10 to 100 parts by weight fibrous filler (abstract; [0056]; [0073]; [0074]). 
Hamaguchi teaches the combination of mica with talc (instant talc to mica ratio range of 9/1 to 1/9; see also examples of 100 parts polymer (A),  33, 28 or 21 parts mica (B), and 10, 14 and 21 parts talc (D) at Table 4) is synergistic and results in excellent smoothness on the surfaces of a molded product and remarkably improves resistance to tracking breakdown ([0074]), as well as ensuring low warpage and high toughness ([0056]; [0073]-[0074]). Hamaguchi and Hegi are analogous art and are combinable because they are concerned with the same field of endeavor, namely liquid crystal polyester compositions comprising the combination of mica, talc and fibrous filler, wherein the total content of mica and talc are substantially similar. At the time of filing a person having ordinary skill in the art would have found it obvious to select the ranges of talc and mica taught by Hamaguchi as the platy filler of Hegi and would have been motivated to do so as Hegi invites both mica and talc, as well as combinations thereof, and further as Hamaguchi teaches the ranges of mica and talc allow for synergistic properties, excellent smoothness, remarkably improved resistance to tracking breakdown, as well as flowability, low warpage and high toughness (see above). 
Regarding claims 2-3 and 8-9, Hegi in view of Hamaguchi renders obvious the composition as set forth above. Hegi further teaches 0 to 150 parts by mass of a fibrous inorganic filler, including glass fibers ([0037]).
Hegi does not teach the number-average fiber length. However, Hamaguchi also teaches inclusion of fibrous filler, preferably glass fibers ([0069]), having a number-average fiber length of not less than 30 µm and not greater than 500 µm  in order to obtain a balance between flowability and reduced anisotropy ([0070]). Hamaguchi and Hegi are combinable as set forth above. At the time of filing one of ordinary skill in the art would have found it obvious to use the glass fibers having the number-average fiber lengths of Hamaguchi as the glass fibers of Hegi and would have been motivated to do so in order to maintain flowability and reduce anisotropy. 
Regarding claims 4-5 and 10-11, Hegi in view of Hamaguchi renders obvious the composition as set forth above. Hegi further exemplifies mica A-21B and mica AB-25S ([0052]-[0053]). While Hegi does not teach the volume-average particle size thereof, Hamaguchi exemplifies the volume-average particle size of A-21 is 22 µm ([0129]) and exemplifies the volume-average particle size of AB-25S is 47 µm ([0129]). 
Hamaguchi further renders obvious selection of a volume-average particle size of mica from 10 to 50 µm and renders obvious selection of a volume-average particle size of talc of not greater than 10 µm as set forth above, namely that the combination of mica and talc having the noted particle sizes is synergistic and results in excellent smoothness on the surfaces of a molded product and remarkably improves resistance to tracking breakdown ([0074]).
Regarding claims 6 and 12, Hegi in view of Hamaguchi renders obvious the composition as set forth above. Hegi further teaches forming molded bodies of the liquid crystal polyester resin composition via conventional molding methods ([0042]-[0044]).

Response to Arguments/Amendments
The objection to claim 1 is withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 102(a)(1) rejection of claims 1-6 as anticipated by Hamaguchi et al. (US PGPub 2015/0038631) is withdrawn as a result of Applicant’s filed claim amendments incorporating not previously recited limitations into independent claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANE L STANLEY/Primary Examiner, Art Unit 1767